        UNITED STATES DISTRICT COURT
        EASTERN DISTRICT OF NEW YORK
                                          -X


        UNITED STATES OF AMERICA               17 CR 353(4)


                                               MEMORANADUM
                                               AND DRDER
                     -against-


        MAYURA KANEKAR,

                       Defendant.
                                          -X


        APPEARANCES


        RICHARD P. DONOGHUE
        United States Attorney
        Eastern District of New York
        217 Cadman Plaza East
        Brooklyn, NY 11201
        By: Richard A.Powers
               A. Brendan Stewart
               Andrew Estes
        Attorneysfor the Government

        WILSON SONSINIGOODRICH & ROSATI PC
        1301 Avenue of the Americas
        40th floor
        New York, NY 10019
        By:   Morris J. Fodeman
              Katherine Talbot McCarthy
              Catherine Sara Grealis
        Attorneysfor Mayura Kanekar




P-049
Johnson, Senior District Judge:

         Mayura Kanekar("Kanekar" or "Defendant") ^ charged, with

others, in a 15-count superseding indictment ( tHe: Indictment")

alleging a seven-year conspiracy consisting of moijiey laundering,

conspiring to pay healthcare kickbacks, conspiring td) commit health

care fraud and conspiracy to defraud the Internal                Revenue Service
                                                                   !




("IRS").(Dkt. No. 95.) Defendant Kanekar filed a mo               iLn to suppress
prior statements and materials she gave to goverliment agents, a

motion for a bill of particulars,and a motion for Brady ilnaterials.(Dkt.

No.122.) Based on the submissions of the parties, oral argument held

on September 26, 2019, and for the following reasons,the motion to

suppress is DENIED, the motion for a bill of particulars is DENIED

in part and GRANTED in part, and the motion to co mpel disclosure

of Brady material is DENIED.

    I.      Motion to Suppress

         A. Factual Background^

         Kanekar is a licensed occupational therapist who was

authorized to bill Medicare and Medicaid for medical services such as




1 Unless otherwise noted, all facts are taken from the indictmeni: and the parties'
briefing on the instant motion.(Dkt. Nos.95,122-125,192,195, 98.)
        occupational and physical therapy. She moved to Fbfida in 1997 to
                                                                          j
        begin her career as an occupational therapist. In 199^^ she moved to

        New York, where she practiced at a medical center in Brooklyn. In

        2008,she met Mark Tsyvin (''Tsyvin'') and Aleksandr Pikus("Pikus")

        after responding to an advertisement seeking occupa ional therapists

        to provide outpatient treatment at a clinic.^ She joinec^ the clinic staff,

        where Tsyvin was an office manager and Pikus attelnded to billing.

        Shortly after, the three agreed to expand their busines

               In 2009, Kanekar incorporated Excel Occupational Therapy

        Services P.C. and Able Occupational Therapy Service 5, P.C. in 2011.

        Pikus and Tsyvin supposedly handled all administi.ative aspects of

        the businesses, including securing office space and paying overhead,

        retaining and compensating office staff, and managf:ihg payroll and
                                                                          j

        billing.(Dkt. No. 122-1 at 2.) Kanekar states that she was responsible

        for all clinical aspects of the practice—treating patient^ and overseeing

        other therapists.(Id.)

                Kanekar is alleged to have participated in a            scheme to have


        Medicaid and Medicare beneficiaries seek out medically unnecessary



        2 Pikus and Tsyvin are co-defendants in the related healthcare fi aud case,styled
        United States v. Pikus, No.16-cr-329.




P-049
        services in exchange for cash kickbacks. Kaneker         would then,

        supposedly, submit claims for these services to        Medicaid and


        Medicare. The bulk of those payments were then paid 3ack to Tsyvin

        and Pikus in exchange for patient referrals. Tsyvin and Pikus were

        arrested for their roles in the alleged scheme on June 2^0, 2016—a fact

        of which Kanekar was aware. Beginning the following month, over a

        period of about nine weeks, government agents inter riewed Kanekar

        four times in relation to the alleged scheme. Kandjjar     was not in
        custody nor was she represented by counsel during £.ny of the four

        interviews.


               On July 15, 2016, Special Agent Lizbeth Rolon of the

        Department of Health and Human Services' Office of Inspector

        General,Special Agent Stephen Stier of the Internal F evenue Service,

        and Senior Investigator Alex Shaporov (collectively "the agents")

        appeared at Defendant Kanekar's home. Kanekar believed that they

        were there to question her about the investigation agciinst Tsyvin and

        Pikus and that she was not under investigation at that time.(Affidavit

        of Mayura Kanekar,Nov.8,2018(Aff.) at[f 3.) Kaneka r claims that she

        explicitly asked the agents whether she needed an attorney to which

        Agent Stier responded she did not because they oply had a few


P-049
questions. (Id.) Agent Rolen recalled some converjia.tion about an

attorney but denied that anyone told Kanekar that s 1(2 did not need

one (Transcript of Suppression Hearing Held on Sept, 26,2019(Tr.) at

11:21), Agent Stier could not recall the details sjirrounding the
conversation but states the agents told Kanekar "it 'was entirely her

decision,"(Tr. at 132:14) while Agent Shaporov denie!} any discussion

about an attorney took place whatsoever.(Tr. at 151 52.)

      The length of the interview is also disputed. Kanekar claims it

lasted five hours,while the agents each gave differing accounts during

the suppression hearing,from one to two to three ho urs.(Tr. at 6:22;

133:12; 152:13.) The interview took place in Kanekar s kitchen in the

presence of her husband. By all accounts, this initial interview   was


conducted in a calm manner and at no point did any of the agents

raise their voices. Kanekar shared emails,checks from aer compames.

and her passport with the agents. (Aff. at |f 4.) The cigents informed

her not to delete any information from her cell phone and they would

want to collect it at a future date. (Id.) As the agen s were leaving,

Kanekar claims she was told not to tell anyone aboiit the interview.

which she claims to have understood to include lawyi^rs. (Id,) Agent

Rolon claims that she told the couple in substance,   not to discuss it

                                  5
        because it was still an ongoing investigation, but at the end of the day

        she was free to discuss it with whomever she wished.        (Tr. at 12:6-8.)

               On July 18, 2016, Agent Rolon appeared at Kalnekar's place of

        employment and took the Defendant's phone and ] a ssword                to her


        iCloud (an electronic storage account). Kanekar does not dispute that

        she signed a "Consent to Search Electronic Devicef'           form which


        provided:

               I give this consent to search freely and veil       ljuntarily
               without fear, threat, coercion, or promises of any kind
               and with full knowledge of my constitutional right to
               refuse to give my consent for the removal and/or search
               of the aforementioned equipment/data, whicl I hereby
               waive. I am also aware that if I wish to exercise   tkis right
               of refusal at any time during the seizure and/or search
               of the equipment/data,it will be respected

        (Dkt. No. 124-1.) However, the parties disagree as to when this form

        was signed. Kanekar claims that she only signed thb form after the

        government returned her phone (Aff. at |f 6), while iihe Government

        asserts that Kanekar signed the form before the phone was imaged.

        (Tr. at 15-16.) Kanekar also signed a "Chain of Custody"form upon

        releasing and receiving her cell phone from the agep s and a "Final

        Disposition" form to indicate that the phone had beei|i returned.(Dkt.




P-049
No. 195-1, Ex. A). In all, Kanekar signed her name       four times in


connection with the imaging of her phone.(Id.)

       Rolon briefly interviewed Kanekar again on Jjily 21, 2016 by

telephone. Days later, per Rolon's instructions, Ksjnekar      emailed


Rolon screenshots of messages she had with Maksim Cfrushkovskiy,a

defendant in the related Pikus case.(Aff. at If 8.) Finall) on September

22,2016, Agent Rolon and Investigator Shaporov que;sitioned Kanekar

at a diner. Kanekar claims that during this interview    she "was told


[she] needed to hand over any medical records of[h ]patients that

[she] had in [her] possession."(Aff. at|f 9.) The agents claim that they

asked Kanekar if they could come pick up the medical records from

her home to which she agreed. (Tr. at 24-25.) At         le end of the


interview, the agents advised Kanekar to obtain a     de: ense attorney


and she immediately began searching for representation. Four days

later, they arrived at Kanekar's home and collecttd the medical

records.(Aff. at|f 10.)

       6. Legal Standard

       Kanekar does not claim to have been in custod|y during any of

the four interviews. Thus, the question before the ourt is simply,

"whether the statements were voluntary, i.e., the       1 product of an
    essentially free and unconstrained choice by [their] mc ker,"' or if they

    were ''coerced by police activity in violation of cons iiaitional rights

    not to incriminate oneself and due process." United Stires V. Haak,884

    F.3d 400,409(2d Cir.2018)(quoting Schneckloth v. Bwsfjzmonte,412 U.S.

    218, 224 (1973)). Ultimately, the court must look at the totality of the

    circumstances surrounding the interviews and determjihe if Kanekar's

    "will was overborne by the [agents'] conduct." Haak,         F.3d at 409.


           "[E]vidence that the accused was threatened,tr^cked,or cajoled

    into a waiver will of course, show that the defe ndant did not

    voluntarily waive [her] privilege." Miranda v. Arizorifii 384 U.S. 436,

    476 (1966). While not always enough to prove jrivoluntariness,

    "[a]ffirmative misrepresentations by the police may be sufficiently

    coercive to invalidate a suspect's waiver of the Fif h Amendment
                                                             I




    privilege." United States v. Anderson, 929 F.2d 96,10( |(2d    Cir. 1991).
    "To prevail on a claim of trickery and deception, [^anekar]'must

    produce clear and convincing evidence that the...agerits affirmatively

    misled [her] as to the true nature of their investigatioji"
                                                              \
                                                                United States


    V. Mitchell, 966 F.3d 92, 100 (2d Cir. 1992) (quoting    United States v.


    Okzvumabua,828 F.2d 950,953(2d Cir. 1987).


W
              C. Discussion


              Defendant Kanekar argues that the statemen s            and material


        provided to law enforcement prior to her arrest should be suppressed

        because she was tricked into waiving her Fifth       Amiendment      right

        against self-incrimination in the initial interview, anc all subsequent

        statements and materials are fruit of the poisonous tree. The only

        misconduct Kanekar alleges by the agents at the initia    interview is an


        affirmative statement by Agent Stier that she did not reed an attorney

        and an order to not discuss the case with others. By all other measures,

        the interview was unremarkable and appeared consii^sual: Kanekar

        is an educated professional(Tr. at 7:8-12),the agents W'ere invited into

        the home (Tr. at 129:6-8; 150:10), it took place in the   comfort of her


        kitchen and in the presence of her husband (Tr. at 6:16-20),
                                                                   ,the officers

        were in street clothing (Tr. at 6:5), the tone was described as ''calm"
                                                                  I

        and 'Triendly,'' (Tr. at 8-9; 153-154) and there is n61 evidence that
                                                                  i
        Kanekar ever expressed reluctance to share information            with the


        agents.

               Kanekar's affidavit is the only evidence offere in support of

        her position. It states in relevant part:"I specifically es!ced the agents

        whether I needed an attorney. Agent Stier told me I lid not need an
                                            9


P-048
        attorney, as the agents only had a few questions/' Aff. at If 3. She

        further claims,"[i]f the agents had not affirmatively to d me that I did

        not need an attorney, 1 would not have spoken at all ^th the agents

        or have provided them with any of the material t ey demanded

        without first retaining legal counsel." Aff. atf 13.

               While neither Kanekar or her husband testified at the

        suppression hearing, all three agents testified and ^vere subject to
                                                                 i



        cross examination. As expected, there are some discre ^Lncies in their

        testimony about the exact events that occurred several years ago at

        Kanekar's home. However, the agents were unan:ihous in their

        positions that Agent Stier never affirmatively told K,anekar that she

        did not need an attorney. In light of their testimony, Kanekar's

        unsupported affidavit is far from "clear and convincir g evidence that

        the...agents affirmatively misled [her] as to the true nature of their

        investigation." Mitchell,966 F.3d at 100. Further, Kanekar's claim that

        she would not have divulged any information or m^terials had she

        not been told that she did not need an attorney is belj ed by the fact

        that after the agents advised Kanekar to get an        attorney   at their

        September 22 meeting, she handed over boxes of me dical records to

        the agents four days later. (Aff. at If 10.) While the e:xact events that
                                           10


P-049
        transpired at Kanekar's home on July 15, 2016 are im possible for the

        Court to know, the preponderance of the evideiKce                shows that


        Kanekar's statements were voluntary and not the product of coercion,

               Because Kanekar's statements were not coerced in violation of

        her Fifth Amendment rights, her fruit of the poisonous tree arguments

        have no merit. To the extent that Kanekar argues thai he imaging of

        her phone was an independent constitutional violation,the argument

        fails for similar reasons as above. The only evidence K|;anekar offers to
                                                                 I




        demonstrate coercion is her unsupported affidavit w rich claims that

        the agents ''demanded" her cell phone and that she only signed the

        consent form after the search was complete. (Aff. at If 6.) Kanekar

        offers no explanation whatsoever as to why she sigiKjd the consent

        form if it was presented to her after-the-fact if she supposedly did not

        consent to the search. Nor does Kanekar mention              le three other


        signatures she gave in relation to the cellphone search.
                                                                     I

               In contrast, both government agents that were present for the

        phone imaging testified at the suppression heaiirig and were

        subjected to extensive questioning by defense counse . Agent Rolon

        testified that she "asked," in contrast to "demanded," to image

        Kanekar's cellphone (Tr. at 81:22) and that Kaneka:* was provided
                                           11


P-049
        with the consent form prior to the search. (Tr. at 16:1.) She also

        testified that Kanekar signed the Chain of Custody fc>im at the time

        she handed her phone over (Tr. at 14:10-11), and again when she

        received it back along with a Final Disposition form (Tr. at 19:9-22.)

        Jorge Ramirez, a forensic computer examiner at the U.S. Department

        of Health and Human Services who imaged the phor e,
                                                         i testified that

        he had little memory of the exact events that transpired on July 18,

        2016.(Tr. 168-175.) His lack of recollection is by no m^aans surprising

        given his small role in this investigation over three yecr!s prior and far

        from discredits Agent Rolon's version of events.

                 In the absence of any corroboration whatsoeyer, Kanekar's

        claim that she did not consent to the imaging of her cellphone is
                                                                  i


        unavailing. Considering the totality of the circijimstances, the

        government has proven by a preponderance of the j evidence that
                                                                  1

                                                                  i
                                                                  I



        consent to search Kanekar's cellphone was given           pluntarily and

        without coercion.



           II.      Bill of Particulars


                 Kanekar also moves for a bill of particulars, p arsuant to Rule

        7(f) of the Federal Rules of Criminal Procedure. Kanekar argues that


                                            12


P-049
        the Indictment is vast and sprawling as to the fraud a leged and that

        the discovery provided, with productions beginning in August 2017,

        has been too voluminous to apprise Defendants of the larges against

        them.


                A. Legal Standard

                A bill of particulars is appropriate if an in dictment     lacks


        sufficient detail to allow a defendant ''to prepare for Irial, to prevent

        surprise, and to interpose a plea of double jeopardy      should he be


        prosecuted a second time for the same offense           United States v.


        Bortnovskij,820 F.2d 572,574(2d Cir. 1987). It is in the Court's "sound

        discretion" as to whether to order the Government to issue a bill of

        particulars. United States v. Panza, 750 F.2d 1141,1148 (2d Cir. 1984).

        "Generally, if the information sought by defendant is    provided in the


        indictment     or     in    some        acceptable   albjrnate     form.

        no bill of particulars is required." Id. at 574. The goverinment is under

        no obligation to "particularize all of its evidence, .      disclose the


        precise manner in which the crimes charged in the indictment were

        committed, or . . . provide the defendant with a         oreview of the


        Government's case or legal theory." United States v. Kogan, 283 F.

        Supp. 3d 127, 132 (S.D.N.Y. 2017)(internal citations alnd quotations
                                           13

P-049
omitted). ''Accordingly, the proper inquiry on a motion to compel a
                                                         I
bill of particulars is whether the information sought i$ necessary, not

whether it is helpful." (Id.)

       However, the Government does not fulfill its discovery

obligation,"merely by providing mountains of docunjnents
                                                    !
                                                         to defense


counsel." Bortnovsky,820 F.2d at 575. "[A]large volui|iie of discovery
                                                         I




warrants a bill of particulars if it obfuscates the alle yedly unlawful

conduct and unfairly inhibits the defendant's prepar ation for trial."

United States v. Mahaffy,446 F. Supp. 2d 115,119-20(E D.N.Y. 2006).

       B. Discussion


       Defendant Kanekar makes four separate requests for

information through a bill of particulars:1)a complete       ist of financial


transactions underlying the conspiracy to commit money laundering

charge, 2) a complete list of tax returns and false stc tbments on tax
                                                         [



returns underlying the tax fraud charges, 3) which sp ecific Medicare

or Medicaid regulations she supposedly violated, and 4) a list of

unindicted co-conspirators.(Dkt. No.122-1 at 12-14.)

       First, the Court denies Defendant's motion to identify all the

financial transactions that support the conspiracy to commit money

laundering charge (Count Three). Kanekar clainls               that "while

                                  14
        discovery in this case includes mountains of financial        records and


        checks...the Superseding Indictment identifies only one check

        allegedly written by Ms. Kanekar as an 'overt act' i111 support of its

        conspiracy...charge."(Dkt. No.122-1 at 13.)The gover nfnent correctly

        points out that the money laundering conspiracy stati; tl;e that Kanekar

        is charged with does not require the government to pr(bye an overt act.

        See 18 U.S.C. § 1956(h); Whitefield v. United States, 5^:3 U.S. 209, 214

        (2005) ("Because the text of § 1956(h) does not expressly make the
                                                                 I
                                                                 I
        commission of an overt act an element of the conspirjaicy offense, the

        Government need not prove an overt act to obtain             conviction."),

        However, the financial transactions are not merely      evidence of an


        "overt act" but may be used as proof of the conspiracy itself. Indeed,

        the Government has indicated it plans to introduce th(j information in

        its case-in-chief. To that end, the Government has offered to provide

        Kanekar with the requested information within sixty c^ays of trial and

        has already provided the "underlying banking anc check-cashing

        records." (Dkt. No. 124 at 14.) To the extent that an itemized list of

        financial transactions is "necessary" and not merelj/ helpful" for
        Kanekar to prepare an adequate defense,the Court fin ds the sixty day

        offer by the Government to be sufficient.
                                           15


P-049
      Second, the Court also rejects Kanekar's I'^quest for all
'allegedly false statements the government intends ti offer and in
which tax returns those may be found...."(Dkt. No.122-1 at 14.) With

regards to Count Five (subscribing to a false and fraudulent tax

return), the Government clearly identified "the specific tax return and

false statement by line number and dollar amount'           it intends to


introduce at trial.(Dkt. No. 124 at 15.) As to Count Foiir (conspiracy
to defraud by obstructing the lawful functions of the IRS), the

Government has alleged in the Indictment that the defendants"falsely

reported to the IRS that the payments they made to the: Kickback Shell

Companies were real and legitimate business expenditures" while

knowing "a substantial portion of this money was paid for illegal

patient referrals."(Dkt No.95|f 41.)The Indictment also lists the three

types of forms that were filed with the IRS that conta ined the under-

reported income and false claim reductions. (Id.) A ccordingly, the

"defendant has already been given adequate notice of the charges
                                                        1
against[her] in the indictment or through discovery." United States v.

Ym,1998 WL 57079,at*3(E.D.N.Y. Feb. 5,1998). Kanekar's request for

'each specific misrepresentation and omission alleged is simply a

request to compel the production of the very type of evidentiary
                                  16
        minutiae that is not appropriate in a bill of particularj.r U.S. v. Levy,

        2013 WL 664712, *13 (S.D.N.Y. Feb. 25, 2013) (denjing a similar
        request in a securities fraud case).

               Third, the Court grants the Defendant's motion to identify the

        specific Medicare and Medicaid provisions that Kane <ar is alleged to

        have violated with regards to the provision of medical services. The

        Indictment alleges that Kanekar submitted claims        that "were not


        supervised by licensed professionals as required and not performed

        by professionals trained and authorized to perform       those medical


        services."(Dkt. No.95 at 9)However,the Indictment c oes not indicate

        any laws or regulations that govern such services. I response, the

        Government points out that "Kanekar is not charg(;d with merely

        'violating Medicare rules and regulations,"' but with 'conspiracy to

        commit health care fraud, conspiracy to pay health care kickbacks.

        and submitting false claims."(Dkt. No.124 at 14.)

               The criminal statutes that Kanekar is being charged with are

        provided in the Indictment. As a result, Kanekar is no (sntirely "blind

        in determining how she even allegedly violated the la w," as claimed.

        (Dkt. No. 122-1 at 15.) However,the laws surrounding Medicaid and

        Medicare are extraordinarily complex and with obt additional
                                               17


P-049
        information, Kanekar may not fully understand the charges against

        her. See United States ex rel. Wilkins v. United Health Grp,, Inc. 659 F.3d

        295, 310 (3d Cir. 2011)("We think that anyone examirung Medicare

        regulations would conclude that they are so complicate d that the best

        intentioned plan participant could make errors in attempting to

        comply with them."). Accordingly, the Court fiids               that this


        information is necessary to "clarif[y] the charges against the

        defendant," so that she may adequately prepare her        defense. United

        States V. Gotti, 784 F. Supp. 1017,1019 (E.D.N.Y. 1993 This ruling is

        limited to the alleged services that Kanekar identified    in her motion,


        i.e. —that were either "not supervised by licensed       Professionals as


        required and not performed by professionals trained       and authorized


        to perform those medical services."(Dkt. No.95 atf 2p)

               Finally, the government shall provide a bill of particulars

        disclosing the unindicted co-conspirators. A bill o particulars is

        required if an indictment lacks sufficient detail to all(bw a defendant
        to "prepare for trial" or"prevent surprise." Bortnovsky,820F.2d at574.

        When "there are a large number of co-conspirato::£! and a long-

        running conspiracy, a defendant is more likely to be surprised by the

        identity of other co-conspirators, whom [s]he may ne\ er have met..."
                                            18


P-049
w



            Nachamie, 91 F. Supp. 2d at 572-73 (granting a requesi: for names of

            unindicted co-conspirators in a healthcare fraud case where there

            were eight defendants and an unknown number of unindicted            co-


            conspirators, the conspiracy lasted over three )ears, and the

            government produced over 200,000 pages of discover}^). This case has

            four defendants, is linked to numerous other cases, has multiple

            unnamed co-conspirators,there are reportedly over 500,000 discovery

            documents, and involves a scheme that the government alleges

            occurred over the span of seven years. These factors increase the

            likelihood of surprise at trial and weigh heavily in favor of disclosure.
                                                                     I

            The government's only response is that it has "identified at least eight

            co-conspirators as well as entities that they owned and operated."

            (Dkt. No.124 at 13.) Without explanation, the government claims that

            "further identification of co-conspirators is unnecessary." {Id. at 13-

            14.) This assurance is of little value to the Defendant attempting to

            prepare her case for trial. Accordingly, the governmen :shall provide

            Kanekar with the names of all unindicted co-cons pirators         she is

            alleged to have commit the charged acts with. See        United States v.


            Failla, 1993 WL 547419(E.D.N.Y. 1993)("The request for the names of


                                               19

    P-049
w



            unindicted co-conspirators is a fairly common reques     and one that is


            generally granted by the district courts/').

               III.     Motion to Compel Brady Material

                   Finally, Defendant Kanekar moves to com 3el           immediate


            disclosure of Brady material. Kanekar does not assert any knowledge

            of wrongdoing by the government or withhold;ng of specific

            materials but rather reiterates the Government's constitutional

            obligations and states that the Government has "brc shed       aside Ms.


            Kanekar's prior pleas for Brady material."(Dkt. No      1I22-I at 15.) The
            Government responds that it "understands and is com flying with its

            continuing obligations under Brady...and,to the exten     Itcomes across
            Brady material, it is disclosing it." (Dkt. No. 124 at l(jjj) The Court is

            satisfied   that the Government understands its constitutional

            obligation and without more specific allegations from Kanekar, sees

            no reason to order disclosure of information that is constitutionally

            mandated. Accordingly, the motion to compel Bnady materials is

            denied with leave to renew should Kanekar develop r      eison to believe
            the Government is withholding exculpatory evidence




                                               20

    P-049
           IV.     CONCLUSION

              For the foregoing reasons Defendant Kanek ar's       motion to


        suppress is DENIED, her motion for a bill of particu]   s is DENIED


        in part and GRANTED in part, and her motion to coWpel disclosure

        of Brady materials is DENIED.


        SO ORDERED.


        Dated: February 12,2020
                                              s/ Sterling Johnson, Jr.
        Brooklyn, New York                                      'Johnson, Jr.,
        U.S.D.J.




                                         21


P-049
